712 So.2d 851 (1998)
STATE of Florida, Appellant,
v.
Steven H. SANDERS, Appellee.
No. 98-286.
District Court of Appeal of Florida, Fifth District.
July 17, 1998.
Robert A. Butterworth, Attorney General, Tallahassee, and Roberta J. Tylke, Assistant Attorney General, Daytona Beach, for Appellant.
Alan H. Landman, Melbourne, for Appellee.
PER CURIAM.
The state appeals an order suppressing evidence. We affirm. Although the traffic stop was valid, the K-9 drug sniff was conducted after the traffic citation had been issued. The stop was unreasonably delayed, and there was no reasonable suspicion based on articulable facts that criminal activity was afoot. See Cresswell v. State, 564 So.2d 480 (Fla.1990); State v. Brown, 691 So.2d 637 (Fla. 5th DCA 1997); McNeil v. State, 656 So.2d 1320 (Fla. 5th DCA 1995).
AFFIRMED.
PETERSON and THOMPSON, JJ., and ORFINGER, M., Senior Judge, concur.